UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6112


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                    Plaintiff - Appellant,

             v.

CHAD BINKLEY; CHARLES M. WILLIAMS, JR.; KEVIN CROSS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:18-cv-01416-CMC)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN
& DEMASTERS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Louis Garrett, Jr., a South Carolina prisoner, seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge and granting

Defendants’ motions for summary judgment in Garrett’s 42 U.S.C. § 1983 civil rights

action. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

Garrett that failure to file timely, specific objections to the recommendation would waive

appellate review of a district court order based on the recommendation. Garrett filed no

objections.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Garrett has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Accordingly, we affirm.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2